Appellant.Final order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about February 13, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed an act which, if committed by an adult, would constitute the crime of attempted assault in the third degree, and placed him with the Office of Children and Family Services for a period of up to one year, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no *103basis for disturbing the court’s determinations concerning credibility. The evidence warranted the inference that when appellant picked up the victim and “slammed” him to the floor, causing physical injury, he did so with the intent to cause such injury (see People v Bracey, 41 NY2d 296 [1977]; Matter of Michael R., 286 AD2d 298 [2001]).
The challenged evidentiary ruling was a proper exercise of discretion. Concur—Tom, J.P., Saxe, Williams, Sweeny and Catterson, JJ.